DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeya et al. (hereinafter “Takeya” US 2017 / 0025399).

As pertaining to Claim 26, Takeya discloses (see Fig. 1 and Fig. 2) a light emitting display apparatus (100) comprising:
a light emitter layer (110) that includes an array of light emitters (112); and 
a wafer (i.e., a substrate; see (132)) coupled with the light emitter layer (110), wherein the wafer (132) includes a driving circuit (i.e., a TFT panel unit and drive circuit) formed thereon to drive the light emitters (112; see Page 3, Para. [0045]-[0047]; and Page 4, Para. [0059]-[0060]).

As pertaining to Claim 27, Takeya discloses (see Fig. 1 and Fig. 2) a first dielectric layer (150) bonded with the light emitter layer (110) having a first plurality of metal regions (122) formed therein, wherein the light emitter layer (110) is formed in a second dielectric layer (120) having a second plurality of metal regions (31, 33) formed therein, wherein more than one metal region of the first plurality of metal regions (122) is coupled with a corresponding metal region of the second plurality of metal regions ((31, 33); see Page 3 through Page 4, Para. [0046], [0049]-[0051], [0057]-[0058], and [0061]-[0062]).

As pertaining to Claim 28, Takeya discloses (see Fig. 1 and Fig. 2) that the metal regions in the second plurality of metal regions (31, 33) are anodes for the array of light emitters (112; again, see Page 3 through Page 4, Para. [0046]-[0047], [0049]-[0051], [0057]-[0058], and [0061]-[0062]).

As pertaining to Claim 29, Takeya discloses (see Fig. 1 and Fig. 2) that the light emitter layer (110) includes a transparent electrode layer (116; see Page 3, Para. [0046]; and Page 4, Para. [0055]).

As pertaining to Claim 30, Takeya discloses (see Fig. 1 and Fig. 2) that the light emitters (112) are light emitting diodes (see Page 3, Para. [0046]-[0047]).

As pertaining to Claim 31, Takeya discloses (see Fig. 1 and Fig. 2) that the light emitting diodes have Indium Gallium Nitride active layers (see Page 3, Para. [0049]).

As pertaining to Claim 32, Takeya discloses (see Fig. 1 and Fig. 2) that the light emitting display apparatus (100) is a computing device (i.e., a display device for a wearable apparatus, a smartphone, or a TV; see Page 1, Para. [0007]) further comprising a processor (i.e., a controller) coupled with the driving circuit (i.e., the TFT panel unit and drive circuit; see Page 4, Para. [0059]).

As pertaining to Claim 33, Takeya discloses (see Fig. 1 and Fig. 2) that the driving circuit (i.e., the TFT panel unit and drive circuit) is formed with complementary metal oxide semiconductor (CMOS) transistors or thin film transistors (TFTs; see Page 4, Para. [0059]).


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 35-41 and 43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raring et al. (hereinafter “Raring” US 9,653,642).

As pertaining to Claim 35, Raring discloses a method (see Figs. 6a, 6d, and 6g; and Figs. 12a and 12b; and see Col. 5, Ln. 33-67 through Col. 6, Ln. 1-53) comprising:
bonding a light emitting wafer (see Fig. 6a; see (301, 302, 303, 305, 306) in Fig. 6d; and also see Fig. 12a, as an example) having a handle wafer (i.e., a donor wafer; see the Sacrificial Region and all layers below in Fig. 6a; see (301) in Fig. 6d; and, as an example, see the GaN Substrate, buffer layer, and nucleation layer in Figs. 12a and 12b) and a light emitter layer (see layers above the Sacrificial Region in Fig. 6a; see (302, 303, 305, 306) in Fig. 6d; and, as an example, see the GaN drift layer, n+ GaN layer, and n-contact and bond layer in Figs. 12a and 12b) formed thereon to a second wafer (i.e., a carrier wafer; see (307) in Fig. 6d; and, as an example, see the Carrier Wafer in Fig. 12b) that includes a driving circuit (i.e., a TFT panel unit and drive circuit) to drive the light emitter layer (again, see layers above the Sacrificial Region in Fig. 6a; see (302, 303, 305, 306) in Fig. 6d; and, as an example, see the GaN drift layer, n+ GaN layer, and n-contact and bond layer in Figs. 12a and 12b); and


As pertaining to Claim 36, Raring discloses that the light emitting wafer (see Fig. 6a; see (301, 302, 303, 305, 306) in Fig. 6d; and also see Fig. 12a, as an example) includes a buffer layer (see “n- GaN buffer layer” in Fig. 6a and Figs. 12a and 12b, for example) and the method further comprises removing the buffer layer (again, see “n- GaN buffer layer” in Fig. 6a and Figs. 12a and 12b; and see Col. 34, Ln. 5-24 along with Col. 15, Ln. 56-61 and Col. 75, Ln. 3-25).

As pertaining to Claim 37, Raring discloses that the light emitting wafer (see Fig. 6a; see (301, 302, 303, 305, 306) in Fig. 6d; and also see Fig. 12a, as an example) includes a nucleation layer (i.e., see the “Sacrifical region” in Fig. 6a and Figs. 12a and 12b, for example) and the method further comprises removing the nucleation layer (again, see the “Sacrifical region” in Fig. 6a and Figs. 12a and 12b; and see Col. 34, Ln. 5-24 along with Col. 15, Ln. 56-61 and Col. 75, Ln. 3-25).

As pertaining to Claim 38, Raring discloses (see Fig. 6d) depositing a transparent electrode layer (308) on the light emitter layer (see layers above the 

As pertaining to Claim 39, Raring discloses (see Fig. 6d) that the transparent electrode layer (308) is a cathode layer (see Col. 37, Ln. 46-67 through Col. 38, Ln. 1-4).

As pertaining to Claim 40, Raring discloses (see Fig. 6g) that the light emitter layer (see layers above the Sacrificial Region in Fig. 6a; see (302, 303, 305, 306) in Fig. 6d; and, as an example, see the GaN drift layer, n+ GaN layer, and n-contact and bond layer in Figs. 12a and 12b) includes an array of light emitting diodes (408) in a dielectric layer (see Col. 42, Ln. 38-67 through Col. 43, Ln. 1-9 and Col. 47, Ln. 6-31).

As pertaining to Claim 41, Raring discloses (see Fig. 6g) that the driving circuit (i.e., a TFT panel unit and drive circuit) is formed with complementary metal oxide semiconductor (CMOS) transistors or thin film transistors (TFTs; see Col. 47, Ln. 54-67 through Col. 48, Ln. 1-16).

As pertaining to Claim 43, Raring discloses (see Figs. 6a and 6g; and Figs. 12a and 12b) that the light emitting wafer (see Fig. 6a; see (301, 302, 303, 305, 306) in Fig. 6d; and also see Fig. 12a, as an example) includes an array of light emitters .  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Takeya in view of Raring.

As pertaining to Claim 34, Takeya does not explicitly disclose that the array of light emitters has a pitch of less than or equal to 5 micrometers and the wafer is a silicon, sapphire, silicon carbide, or gallium nitride wafer.
However, in the same field of endeavor, Raring discloses (see Figs. 6a and 6g; and Figs. 12a and 12b) a light emitting display apparatus (i.e., a flat panel display apparatus comprising light-emitting diodes) and an associated method for fabricating the light emitting display apparatus (see Col. 5, Ln. 33-67 through Col. 6, Ln. 1-53) comprising a light emitter layer (i.e., a micro-LED layer; see the Transferred Portion in Fig. 6a; and see (408) in Fig. 6g) that includes an array of light emitters (see Fig. 6g); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeya with the teachings of Raring such that the light emitting display apparatus disclosed by Takeya is provided with the advantages and/or structural and/or fabrication benefits suggested by Raring, known to improve light-emitting diode efficiency, improve brightness, improve driving capability, reduce manufacturing challenges, and improve reliability, such as by providing an array of light emitters that has a pitch of less than or equal to 5 .


Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Raring in view of Takeya.

As pertaining to Claim 42, Raring does not explicitly show that the light emitter layer is formed in a first dielectric layer having a first plurality of metal regions formed therein, the second wafer includes a second dielectric layer having a second plurality of metal regions formed therein, and wherein bonding the light emitter wafer to the second wafer includes bonding more than one metal region of the first plurality of metal regions with a corresponding metal region of the second plurality of metal regions.
However, in the same field of endeavor, Takeya discloses (see Fig. 1 and Fig. 2) a light emitting display apparatus (100) comprising a light emitter wafer (114) having a light emitter layer (110) that includes an array of light emitters (112) and a second wafer (i.e., a substrate; see (132)) coupled with the light emitter layer (110), wherein the second wafer (132) includes a driving circuit (i.e., a TFT panel unit and drive circuit) formed thereon to drive the light emitters (112; see Page 3, Para. [0045]-[0047]; and Page 4, Para. [0059]-[0060]).  Takeya further discloses that the light emitter layer (110) is formed in a first dielectric layer (150) having a first plurality of metal regions (122) formed therein, the second wafer (132) includes a second dielectric layer (see the layer above (132)) having a second plurality of metal regions (134) formed therein, and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Raring with the teachings of Takeya such that the light emitting display apparatus disclosed by Raring is provided with the advantages and/or structural and/or manufacturing benefits suggested by Takeya, including low power consumption and uniform brightness, high efficiency and high resolution with a simplified manufacturing process.


Claims 44-45 and 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Takeya in view of Newell et al. (hereinafter “Newell” US 9,829,710).

As pertaining to Claim 44, Takeya discloses (see Fig. 1 and Fig. 2) a wearable display device (see Page 1, Para. [0007]) comprising:

a light emitter layer (110) that includes an array of light emitters (112); and 
a wafer (i.e., a substrate; see (132)) coupled with the light emitter layer (110), wherein the wafer (132) includes a driving circuit (i.e., a TFT panel unit and drive circuit) formed thereon to drive the light emitters (112; see Page 3, Para. [0045]-[0047]; and Page 4, Para. [0059]-[0060]).

	While Takeya suggests that the display device is a wearable display device, Takeya does not explicitly disclose that the display device is a head mounted display device comprising a mount to be positioned on a head of a user, wherein the light emitting display is coupled with the mount such that the light emitting display is to be positioned proximate the user’s eyes when the mount is positioned on the user’s head.  However, head-mounted display devices are well-known in the art.
In fact, in the same field of endeavor, Newell suggests (see Fig. 1) that it was well-known in the art before the effective filing date of the claimed invention to implement the wearable display device disclosed by Takeya in a head mounted display device (100) comprising a mount (102) to be positioned on a head of a user, wherein the light emitting display (see (104A, 104B), which is analogous to the light emitting display disclosed by Takeya) is coupled with the mount (102) such that the light emitting display (104A, 104B) is to be positioned proximate the user’s eyes when the mount (102) is positioned on the user’s head (see Col. 2, Ln. 32-62; Col. 4, Ln. 8-22; and Col. 7, Ln. 56-67 through Col. 8, Ln. 1-25).  It is a goal of Newell to provide improved techniques for manufacturing and using display panels, such as the display panel 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeya with the teachings of Newell such that the display device disclosed by Takeya is a head mounted display device, as an obvious and cost-effective application suggested by Newell allowing for improved sizing, resolution, and operational characteristics particularly suited for head mounted display devices.

As pertaining to Claim 45, Takeya discloses (see Fig. 1 and Fig. 2) a first dielectric layer (150) bonded with the light emitter layer (110) having a first plurality of metal regions (122) formed therein, wherein the light emitter layer (110) is formed in a second dielectric layer (120) having a second plurality of metal regions (31, 33) formed therein, wherein more than one metal region of the first plurality of metal regions (122) is coupled with a corresponding metal region of the second plurality of metal regions ((31, 33); see Page 3 through Page 4, Para. [0046], [0049]-[0051], [0057]-[0058], and [0061]-[0062]).

As pertaining to Claim 47, Takeya discloses (see Fig. 1 and Fig. 2) that the light emitters (112) are light emitting diodes having Indium Gallium Nitride active layers (see Page 3, Para. [0046]-[0047] and [0049]).

As pertaining to Claim 48, Takeya discloses (see Fig. 1 and Fig. 2) that the light emitter layer (110) includes a transparent electrode layer (116; see Page 3, Para. [0046]; and Page 4, Para. [0055]) and the driving circuit (i.e., the TFT panel unit and drive circuit) is formed with complementary metal oxide semiconductor (CMOS) transistors or thin film transistors (TFTs; see Page 4, Para. [0059]).

As pertaining to Claim 49, Newell discloses (see Fig. 1) that the head mounted display device (100) is an augmented reality display device (see Col. 2, Ln. 32-62).

As pertaining to Claim 50, Newell discloses (see Fig. 1) that the head mounted display device (100) is an virtual reality display device (see Col. 2, Ln. 32-62).


Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Takeya in view of Newell and further in view of Raring.

As pertaining to Claim 46, neither Takeya nor Newell explicitly discloses that the array of light emitters has a pitch of less than or equal to 5 micrometers and the wafer is a silicon, sapphire, silicon carbide, or gallium nitride wafer.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622